UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 May 15, 2008 (Date of report) May 9, 2008 (Date of earliest event reported) Sotheby's (Exact name of registrant as specified in its charter) Delaware 1-9750 38-2478409 (State or other (Commission (IRS Employer jurisdiction of File Number) Identification No.) incorporation) 1334 York Avenue New York, NY (Address of principal executive offices) (Zip Code) (212) 606-7000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On May 9, 2008, Sotheby’s, a Delaware corporation (the “Company”) issued a press release discussing its results of operations for the three months ended March 31, 2008. This press release is furnished as Exhibit 99.1 to this Form 8-K. Item 9.01 Financial Statements and Exhibits (c) Exhibits 99.1 Sotheby’s earnings press release for the three months ended March 31, 2008 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOTHEBY'S By: /s/ Kevin M. Delaney Kevin M. Delaney Senior Vice President, Corporate Controller and Chief Accounting Officer Date: May 15, 2008 Exhibit Index Exhibit No. Description 99.1 Sotheby’s earnings press release for the three months ended March 31, 2008.
